Title: From Thomas Jefferson to George Ticknor, 15 August 1824
From: Jefferson, Thomas
To: Ticknor, George


Dear Sir
Monticello
Aug. 15 24.
Your favor fo July 26. has been recieved, and with it the prospectus of the Northampton school. this will certainly prove a great blessing to the individuals who can obtain access to it. the only ground of regret is the small extent of it’s scale, in the few who can share it’s advantages it will lay a solid foundn of virtue as well of learning. but leaving it at the age of 13. they will still have a long probation of peril to their morals & industry. nor do I see how 7. tutors are to obtain a living on the tuition fees of 40. pupils. should this however prove a difficulty, the parties interested will doubtless find the sfft remedy. I am sorry to hear of the schism within the walls of Harvard. yet I do not wonder at it. you have a good deal among you of ecclesistical leaven. the spirit of that order is to fear and oppose all change stigmatising it under the name of innovation, and not considering that all improvemt is innovation that the advance of science itself is innovn, and that without innovn we should still have been inhabitants of the forest, brutes among brutes. patience, pressure as unremitting as gravity itself can alone urge man on to the happiness of which he is capable.With respect to the visit with which you have heretofore flattered me, I fear, from some expressions in your letter that inconveniences, on a nearer view begin to trouble it’s prospect. highly gratifying as it  would be to me, I would certainly never wish to purchase that gratificn at the expence of your convenience. I will therefore only say that we shall always be happy to see you when the trouble of the journey can be compensated by any adequate gratificn to yourself. I think you would feel a pleasure in surveying the preparations we have made for a literary establmt, and I am sure we should derive advge from the reflections and counsels which a closer view of the subject and circumstances of the instn would suggest to your experience. you ask what time would suit me. all times will suit me for seeing you. on your own account however as you say you will be free from the 1st of Oct. to the 1st of March. I would recommend as early a day after the 1st week of October as shall be convent to yourself. the weather is then steady & delightful and the roads fine; both of which become uncertain occasionally bad after the end of that month, and steadily so at a later time. perhaps our professors may be arrived by that time, but more probably not till later. I have a letter from mr Gilmer when he had had time to augur only the prospects before him. they were as encouraging as we had a right to anticipate. Ld Teignmouth & mr Brougham had entered liberally and zealously into our views. Sr J. McIntosh would do the same. they had given him letters of the most useful introduction to Oxfd Cambr. & Edinb. other letters which I had given him would assure him still other addnl and effective patrons. their great value will be guarding him against intrigue and false recommdns, and in the testimony of true character which they may obtain for him. he had engaged Blatterman, whom he represents as in the vigor of age, with a wife & 2. small chdr. I prefer them with families as more likely to attach them to their situation. we have been unfortunately disappointed in getting the last donation of 50. M.D. from our legislature for the purchase of a library & apparatus. it depended on a contingency which has not taken place. but I hope they will make it good at their next session. in the mean time we shall commence under the disadvge of great defect in these two importt articles. in confidence of a reprisal of their favor I am now engaged in preparing a catalogue, and your aid in this is not among the least advges which will welcome your visit. it will be an addnil gratificn to see mr Elliott with you, whose information will be as acceptable as I am sure it will be useful to us.Our family, without the pleasures of a personal acqce with mrs Tickner  ask permission to present their friendly devons to her. if it could be lawful to think of such a journey for her, it might be compensated by the curiosity of seeing countries so much varied from her own, and I have observed thro’ life that we never repent of having seen what we have seen. her welcome with us would be cordial, and our family would consider yours always as a part of themselves. with their homage to her they join by me in affectionate remembrances to yourselfTh: J